     Case 2:14-cv-01554-JTM-JVM Document 129 Filed 07/07/20 Page 1 of 2



MINUTE ENTRY
MILAZZO, J.
July 7, 2020


                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


THERONE MAGEE                                               CIVIL ACTION


VERSUS                                                      NO: 14-1554


WALTER REED, ET AL                                          SECTION: “H”



                              MINUTE ENTRY

      On July 7, 2020, the Court held a telephone status conference. Kenneth
Bordes participated on behalf of Plaintiff; Emily Couvillon, Ralph Alexis, III,
Cary Menard, Corey Moll, and Glenn Adams participated on behalf of
Defendants Walter Reed in his official capacity, Ronald Gracianette, Jason
Cuccia, and the St. Tammany Parish District Attorney’s Office; Richard
Simmons, Jr. participated on behalf of Defendant Walter Reed in his individual
capacity; and Chadwick Collings participated on behalf of Defendants Rodney
Strain, Jr, Christopher Comeaux, and Randy Smith. The parties discussed the
status of discovery. Accordingly;
      IT IS ORDERED that a telephone status conference is SET for October
14, 2020 at 10:30 a.m. Counsel are instructed to call 888-273-3658 and use
Access Code: 1304800 when instructed. The Court will join the call when all
parties are on the line.
    Case 2:14-cv-01554-JTM-JVM Document 129 Filed 07/07/20 Page 2 of 2



     IT IS FURTHER ORDERED that Defendant Walter Reed in his
individual capacity need not respond to discovery before September 1, 2020.




                                                     _______

(JS-10:24)
